DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant filed a response, amended claim 1, and added new claim 11. 

Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 1 of the lower mold having a dismountable molding component have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a revised ground(s) of rejection is made in view of Nava. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 5 recites the limitation "pressing machine."  There is insufficient antecedent basis for this limitation in the claim.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “pressurizing device” in claim 1 and 4 and “pressing machine” in claim 2 and 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Applicant discloses the “pressurizing device” is disposed between the upper mold and the flexible membrane comprises a fluid inlet that applies a fluid against the flexible membrane via fluid inlet [0035]. 
Applicant discloses the “pressing machine” comprises a hydraulic system to open and close the upper and lower molds [0033].  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nava (US 4,338,070). 
Regarding claim 1, Nava teaches a system for manufacture of a composite, comprising:
 a lower mold comprising three molding components that are shaped and configured to form a composite with a predetermined shape, wherein a fiber composite is disposed on these molding components and these molding components are disassembled (i.e., dismountable) in order to remove the molded article (Figure 4, items A1, A3, A4 and Col 3, Ln 18-27);

 a flexible membrane disposed between the molding component and the local molding component (Figure 3, item C and Column 2, Lines 52-60), and hermetically connected with the upper mold, an overall pressure can be applied to the fiber reinforcement via the flexible membrane by a pressurizing device (Figure 3, item B2 and Column 3, Line 64 -Column 5, Line 5); and 
an injection unit for introducing a curable material into the fiber reinforcement (Column 3, Lines 62-65).

Regarding claim 4, Nava teaches the system as applied to claim 1, wherein the pressurizing device applies the pressure with a fluid (Nava, Column 2, Lines 62-68 and Column 4, Lines 64-68).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nava (US 4,338,070), as applied to claim 1, in further view of Folutz (US 5,595,771). 
	Regarding claim 2, Nava teaches the system as applied to claim 1. In an alternative embodiment, Nava teaches the upper and lower molds are secured to the planes of a press to close upon eachother (Figure 1 and Column 2, Lines 45-52).
	Nava does not explicitly teach a pressing machine for the instant embodiment. 
	Foltuz teaches a mold press for use in injection molding, comprising a fixed side and a plurality of modules for shaping a plurality of sides of a component (Figure 1 and 6; Col 3, Ln 40-55; Col 6, Ln 29-32). Foltuz teaches the mold components form an inner cavity when pressed by an injection mold press (Col 5, Ln 2-6 and Ln 55-58). 
	One of ordinary skill in the art would have recognized that the lower and upper mold of Nava are assembled and controlled to open and close the cavity (Nava, Col 4, 13-25 and Ln 64-68). It would have been obvious to substitute the undisclosed mechanism of opening and closing the molds of Nava with the press of Foltuz, a functionally equivalent mechanism to control the movement of molds.


	Nava in view of Foltuz does not explicitly teach the dismountable molding component is interchangeable with another dismountable molding component that is shaped and configured to form a composite with a different predetermined shaped. 
	Foltuz teaches utilizing modular parts in the injection mold assembly to quickly and efficiently change the mold for a new application, thereby reducing press downtime, increasing productivity, and avoiding the need to stockpile standardized assemblies (Col 3, Ln 3-20). Foltuz teaches utilizing a plurality of blank modules and slide modules that are interchangeable, wherein each of the slide modules include an insert attached to provide a negative mold cavity for shaping the component (Col 4, Ln 4-20 and Col 7, Ln 13-20). 
	It would have been obvious to one of ordinary skill in the art to improve the system of Nava in view of Foltuz with interchangeable molding components, including the dismountable molding component, in order to obtain different mold shapes, reducing manufacturing expenses, and increasing productivity as taught by Foltuz. 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nava (US 4,338,070), as applied to claim 1, in further view of Usui (PG-PUB 2017/0312997). 
	Regarding claim 3, Nava teaches the system as applied to claim 1, when the mold is closed and the mold cavity is practically air-tight before liquid resin is injected and made to penetrate completely and evenly the entire thickness of the reinforcement (Nava, Column 4, Line 64- Column 5, Line 10). 
Nava does not explicitly teach a vacuum unit connected to the lower mold.  
	Usui teaches a process of composite material molding (Abstract and Figure 1), wherein a suction unit suctions air (vacuum) inside the mold cavity before the injection of a resin to create a vacuum inside of the cavity (Figure 3 and [0029], [0035]). 
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to substitute the undisclosed mechanism for creating . 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Nava (US 4,338,070) in view of Folutz (US 5,595,771), as applied to claim 2, in further view of Piotrowski (US 5,182,065).	
Regarding claim 5, Nava in view of Foltuz teaches the system as applied to claim 2, wherein the upper and lower molds are secured to the planes of a press to close upon eachother (Foltuz, Figure 1 and 6, Abstract, Col 3, Ln 40-55, and Col 5, Ln 2-6) and wherein each one of the actuators runs guided in air-tight relationship in relevant chamber into which may be fed a suitable fluid through pipe to feed chambers with said pressurized fluid, for example, air or oil under pressure (i.e., the actuators are controlled by a hydraulic system) (Nava, Figure 3, Column 4, Lines 25-34).
	Nava in view of Foltuz does not explicitly teach the pressing machine is controlled by a hydraulic system. 
	Piotrowski teaches an apparatus for forming structural injection molded parts, comprising: a conventional press, hydraulic or otherwise, including a bed 10 and a head 12 movable toward and away from each other in known manner to actuate apparatus positioned between the head and the bed (Column 4, Lines 12-20). 
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to incorporate a hydraulic system of Piotrowski Piotrowski to control the press of Nava in view of Foltuz, a functionally equivalent mold press, as taught by Piotrowski. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578.  The examiner can normally be reached on M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HANA C. PAGE
Examiner
Art Unit 1745



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742